KLEIN, J.
The trial court denied the husband’s petition for modification of alimony on the ground that the reduction in his income was not permanent. Because this finding was not supported by competent substantial evidence, we reverse.
The final judgment of dissolution, by agreement, required the husband, an American Airlines pilot earning $203,800, to pay the wife $5,000 a month permanent periodic alimony. Fourteen months later, in July 2002, the husband’s pay was reduced to $180,000 as a result of the downturn in the travel industry, and he petitioned for modification. Before the case was heard, his salary was further reduced to $161,000.
At the hearing the husband testified that his present salary of $161,000 was sched*1035uled for an increase of six percent in May 2004, according to the union contract. He also testified that he could possibly receive increases of one percent per year in the future depending on how the airline was doing.
The trial court denied modification finding that there was no proof that the reduction in income was permanent. Viewed in a light most favorable to the wife, the husband’s income was reduced from $203,000 to $161,000, with an expected six percent increase which would bring it to $171,000. Even if we assume he will receive the possible one percent a year raises, there is no competent substantial evidence to support the trial court’s finding that the husband suffered only a temporary reduction. Reversed.
SHAHOOD, J„ and EMAS, KEVIN M„ Associate Judge, concur. .